DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on July 14, 2022. Claims 1 and 13 are amended; claim 23 is canceled; claim 24 is new.
The applicant contends that the cited prior art fails to disclose the newly recited feature of a “movable gap filler” that minimizes the gap between the carry in/out port and the substrate holder which, in turn, minimizes the amount of gas needed to fill the first space (p. 9). 
In response, the examiner concedes the point and has withdrawn the previous rejections. In view of further search, however, new rejections have been applied below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claim 1 now recites the feature of a “movable gap filler positioned in the first space” (emphasis added). This language, however, does not appear in the original disclosure. As rendered by Figure 3, it appears that the gap filler (43) exists at the boundary between the first and second spaces. Accordingly, the assertion that said gap filler is “positioned in” the first space constitutes new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 7-8, 11, 18-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda, US 2003/0098048, in view of Kitano et al., US 2001/0003964.
Claims 1, 24: Kuroda discloses a substrate processing apparatus, comprising (Fig. 5): 
A housing (42) including a carry in/out port (46’) for transferring a substrate [0074];
A substrate holder (59) disposed within the housing and configured to hold the substrate [0077];
A partition wall (43) including a top plate that partitions a first space including the substrate holder from a second space [0073];
A liquid supply nozzle (70) which supplies processing liquid to the substrate via a through hole (85) [0095];
An ejection nozzle (86) disposed on the top plate and configured to supply a gas directly into the first space [0076];
A vertically movable gap filler (47) positioned in the first space being configured to fill a gap between the carry in/out port and the substrate holder [0075].
As Figure 4 delineates, the gap filler (47) has first arcuate face oriented toward the outer periphery of the substrate. The opposing second face, however, is also arcuate, whereas the claim recites a “flat” shape. There is no indication, however, that the configuration of this side of the gap filler contributes to a substantive functional objective. As such, it is a matter of design, whereby one of ordinary skill would have been capable of selecting from an enumerated set of alternative configurations – a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Kuroda provides a second plate (60) which moves downwardly toward the substrate holder to isolate the processing space [0095]. Although this plate (60) is distinct from the plate (43) in which the ejection nozzle is disposed, the examiner does not find the difference to be non-obvious, as both configurations are equivalent means by which to achieve the same purpose. In other words, given an embodiment comprising a static partition plate and a parallel, subjacent plate which translates vertically to establish atmospheric isolation, the subsequent act of combining these plates to achieve the same ends would have been obvious to the skilled artisan – it has been held that forming in one piece an article which has formerly been formed in two pieces involves only routine skill in the art (Howard v. Detroit Stove Works, 150 US 164 (1893)).
Lastly, Kuroda is silent regarding the matter of a nozzle arm, as well as the shape of the top plate’s through hole. In supplementation, Kitano, who inserts a liquid supply nozzle (34) into a slit-shaped through hole (33) formed within the top plate (32) of a partition wall (Fig. 5; [0066]). The nozzle (34), in turn, couples to an arm (35) to enable its lateral movement within the slit [0067]. It would have been obvious to configure Kuroda’s through hole as a slit, since a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Claims 3, 7: As shown by Figure 5, Kuroda’s partition wall (43) includes a side wall.
Claims 4, 8, 11: An operator can control the gate valve to Kuroda’s housing to permit the inflow of air – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claim 18: As shown by Figure 5, Kuroda’s top plate has a column portion (60) which extends from a bottom of the top plate.
Claim 19: Kuroda provides a liquid receiving cup (58) [0077]. The diameter of the column portion is smaller than an inner diameter of the cup yet larger than the substrate’s diameter.
Claims 5-6, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Kitano, and in further view of Nishi et al., US 2012/0234356.
Claims 5, 9, 12: Kuroda is silent regarding the configuration of the system in which the processing unit is embedded. In supplementation, Nishi integrates a series of liquid processing units (2) within a system arrangement comprising a common transfer path (142) (Fig. 2; [0035]). A transfer mechanism (143) traverses this path to convey substrates to each unit [0036]. It would have been obvious to the skilled artisan to arrange a plurality of processing units within a cluster tool to augment throughput. 
Claims 6, 10: Nishi supplies a gas into the common transfer path via a fan filter unit (147) [0036]. 
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Kitano, and in further view of Muramoto et al., US 2016/0240401.
Kuroda does not form pipes within the top plate, as claimed. Muramoto, though, contemplates an alternative arrangement in which lateral pipes (536) are formed on opposing sides of the through hole (Fig. 18; [0161]). Inert gas is supplied via these pipes to purge the processing atmosphere following a liquid processing step [0170]. It would have been obvious to the skilled artisan to provide lateral piping to supply an inert gas to facilitate atmospheric purging. 
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Sekiguchi et al., US 2007/0125405. Sekiguchi teaches a substrate processing apparatus comprising a housing having a carry-in/out port (14), a substrate holder (13), a partition wall (2), a liquid supply nozzle (55), an ejection nozzle (18) embedded in a peripheral portion of the top plate, and a movable gap filler (17) (Fig. 2). 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716